Citation Nr: 0610392	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service connected depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from August 1986 to August 
1987 and from April 1989 to January 1990.

This appeal arises from an August 2002 rating decision of the 
Portland, Oregon Regional Office (RO), that granted service 
connection for depression and assigned a 30 percent 
evaluation from the February 28, 2002 date of claim.  

By rating decision in March 2004, a 50 percent evaluation was 
assigned for depression, effective from the February 28, 2002 
date of claim.  The veteran is seeking a higher initial 
evaluation for depression.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on February 28, 2002 to the 
present time, the veteran's service connected depression is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for the service connected depression, 
effective from the February 28, 2002 date of claim, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 2002 private medical report indicated that the veteran 
suffered from major depression.  Symptoms had become more 
severe in March 2002.  It was not anticipated that the 
veteran would need to work only intermittently or to work on 
less than a full schedule.  

On VA examination in June 2002, it was noted that the 
veteran's claims folder was reviewed.  The veteran was 
divorced two years before.  He was employed working for the 
last seven years as a titanium inspector.  The veteran 
complained of difficulty with chronic depression and anxiety.  
He also complained of being a chronic worrier.  He reportedly 
suffered from irritability, sleep disturbance, low motivation 
and pessimism.  He noted that he had not suffered from 
anxiety attacks or claustrophobia since service.  He reported 
having suicidal ideation as recently as two weeks before.  
The veteran had three close friends in addition to his 
girlfriend and he kept busy fishing, camping, visiting his 
son and spending time with his girlfriend and his 
girlfriend's daughter.  

On examination, the veteran was casually dressed and 
adequately groomed.  He was oriented to person, place, and 
time.  There was no evidence of hallucination, delusion, or 
significant cognitive impairment.  Affect was flat and he 
noted suffering episodic suicidal ideation. The diagnosis was 
depressive disorder with symptoms to include dysphoric mood, 
low self esteem, feelings of worthlessness and hopelessness, 
and suicidal ideation.  Overall, the veteran suffered from 
moderate symptoms of depression with moderate social and 
emotional impairment.  It was opined that the veteran was not 
significantly impaired industrially due to depression.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assessed due to moderate symptoms of depression.

A July 2002 document indicates that the veteran had left his 
employment in that month.

In December 2002, the veteran indicated that he had married 
in September 2002.

An April 2003 private medical statement indicates that the 
veteran had first been seen in April 2002 with moderate to 
severe depression with mood disturbance, sleep impairment, 
weight loss, and difficulty performing at work.  The veteran 
was seen several times in 2002 and anti-depressant 
medications were tried with inadequate results.  In 2003, he 
continued to have many of the same symptoms but he was not 
taking medications.  Chronic pain issues complicated his 
therapy.  

An April 2003 treatment note indicates that the veteran had 
left his job as an inspector as it clearly made his affective 
disorder worse.  He had a new job working at a paper mill 
working 12 hour shifts.  It was noted that he had gotten off 
of anti-depressants.  He complained of suffering from a lot 
of insomnia, and sleep impairment.  Now that the veteran was 
married things seemed to be getting better.  He noted some 
nightmares.  

A June 2003 statement from the veteran's spouse indicates 
that the veteran suffered from work impairment due to 
physical and mental disability.  

On the substantive appeal, the veteran indicated that his 
spouse helped him get to and from work, that in his current 
job he puts paper into a shredder, and that he has no 
effective relationships.

The veteran's service-connected depression is currently 
evaluated as 50 percent disabling under the provisions of 
Diagnostic Code 9434 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for depression, the Board will follow the mandates 
of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

The veteran contends that the evidence supports the 
assignment of a rating in excess of 50 percent for the 
service connected depression; however, the Board finds that 
the evidence of record clearly does not meet the criteria for 
the next higher rating of 70 percent disabling.  

On VA examination in June 2002, the veteran's symptoms 
included a dysphoric mood, anxiety, sleep impairment, 
irritability, low self esteem, feelings of worthlessness and 
hopelessness, and suicidal ideation.  The record, however, 
does not show evidence of occupational and social 
inadaptability with deficiencies in most areas such as work, 
family relations, judgment, and thinking.  To the contrary, 
the veteran remarried in 2002, he had three close friends and 
he kept busy with activities such as camping and fishing.  He 
also enjoyed being with his new wife's daughter.  There is no 
evidence of impaired thought processes. 

While the veteran left a seven year employment in July 2002, 
he acquired another job at a paper mill.  In April 2003, it 
was noted in treatment records that he was working 12 hour 
shifts.  It is therefore clear that there is no evidence that 
work is precluded much less severely impaired.  

Diagnostic Code (DC) 9434 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests most of these symptoms.  
There is no evidence of obsessional rituals which interfere 
with routine activities; the veteran's speech is not 
intermittently illogical, obscure, or irrelevant; there is no 
evidence of panic or near-continuous depression which 
affected his ability to function independently, 
appropriately, and effectively (to the contrary, although the 
veteran suffers from chronic depression, he is employed on a 
full time basis and he has remarried; thus, the evidence does 
not show that depression affects his ability to function 
independently); there is no evidence of neglect of personal 
appearance and hygiene as the veteran has been appropriately 
dressed and adequately groomed on examination; and there is 
no evidence of impaired impulse control or evidence of 
spatial disorientation.  The veteran does suffer from 
suicidal ideation, flat affect, dysphoric mood, and 
depression, but the evidence does not demonstrate that these 
symptoms create an inability on the veteran's part to 
establish and maintain effective social and work 
relationships.

It is further noted that a GAF score of 55 was assigned on VA 
examination in June 2002 which shows the presence of moderate 
symptoms (e.g. flat affect, occasional panic attacks) or 
moderate difficulty in social or occupational functioning 
(e.g. few friends, conflicts with peers or co-workers).  It 
is clear, based on the above-discussed evidence regarding the 
veteran's social and industrial adaptability, that the GAF 
score of 55 does not demonstrate a level of disability beyond 
that which is contemplated by a 50 percent disability 
evaluation.  

In fact, the evidence shows that the veteran maintains a good 
relationship with his new family, his son, and with a few 
friends.  He is employed on a full time basis and he engages 
in limited outside functions such as camping and fishing.  
Thus, the evidence underscores moderate not severe impairment 
of social and industrial impairment due to depressive 
symptoms, and supports a 50 percent not a 70 percent 
disability evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence does not support more than a 50 
percent evaluation from the date of the claim on February 28, 
2002.  As this determination encompasses the entire period of 
time under adjudication, additional inquiry under Fenderson 
is not indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from depression warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the current 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in March 2002 prior to the initial unfavorable AOJ 
decision in August 2002.  To the extent that there was any 
defect in the March 2002 notice, it was augmented by the 
April 2004 statement of the case.  Therefore, there is no 
prejudice to the veteran. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in March 2002 as well as a statement 
of the case in April 2004, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  Although the present appeal involves the issue 
of entitlement to a higher rating for depression, VA believes 
that the Dingess analysis should be analogously applied.

Here, the veteran was provided with notice of what type of 
evidence and information was needed to substantiate his claim 
for a higher rating, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on the latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the veteran has been notified concerning the 
evidence needed to show a higher degree of disability, any 
questions as to the appropriate date to be assigned is 
rendered moot.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all private medical treatment records 
have been obtained and the veteran has not requested a 
personal hearing in support of his claim.  Accordingly, the 
Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in June 2002.  The Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
the service connected depression is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


